Citation Nr: 1758146	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  16-11 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for adjustment disorder with depressed mood. 

2.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine with bilateral positive straight leg raise (lumbar spine disability). 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney 


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1989 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  February 2012 and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran filed notice of disagreements (NOD) for the rating decisions in January 2013 and December 2013, respectively.  In March 2016, the RO issued a statement of the case (SOC) in response to both NODs, and the Veteran perfected his appeal in March 2016.    

This case was before the Board in July 2017.  The Board remanded these claims in part, to request authorization from the Veteran for private treating records from Dr. H.H., and to obtain the private treatment records and associate them with the claims file if appropriate.  The RO sent a letter requesting the Veteran provide authorization to obtain these private treating records in July 2017.  The Veteran did not respond to this letter and did not return the authorization form.  The RO documented their attempt to obtain authorization in a November 2017 VA form, which was associated with the claims file.  

The Board also remanded for a new VA examination to determine the nature and extent of the service-connected adjustment disorder.  The Veteran was provided with a new examination in September 2017.  The remand order requested that the examiner to review the earlier January 2013 VA examination and a November 2013 private opinion and to comment on any discrepancies noted.  The examiner did not specifically comment on the earlier examination and opinion, however, the Board notes that this was not a mandatory directive, it was merely a request.  The Board has considered the VA examinations and private opinion in context and discusses the discrepancies in the reasons and bases section of this decision.

In addition, the Board remanded for new VA examiner to determine the nature and severity of all manifestations of the Veteran's service-connected lumbar spine disability.  The examiner was directed to test and record the range of motion for the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, compliant with Correia v. McDonald 28 Vet. App. 158 (2016).  The Veteran was provided a new lumbar spine VA examination in September 2017.  The Board finds the examination is adequate for adjudication purposes.  The examiner provided joint testing for pain in weight-bearing and non-weight bearing and on active range of motion, and stated that passive range of motion cannot be performed or is not medically appropriate.  Accordingly, the Board finds that the remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).    

An October 2017 rating decision found the Veteran's adjustment disorder 50 percent disabling for the entire period on appeal.  An October 2017 supplemental SOC denied entitlement to a rating in excess of 50 percent for adjustment disorder and continued that Veteran's 20 percent rating for degenerative arthritis of the lumbar spine. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's adjustment disorder has not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; and has not resulted in total occupational and social impairment.

2.  Prior to September 28, 2017, the Veteran's degenerative arthritis of the lumbar spine had not resulted in forward flexion for the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

3.  Beginning September 28, 2017, the Veteran's degenerative arthritis of the lumbar spine resulted in forward flexion for the thoracolumbar spine of 30 degrees or less, but has not been characterized by unfavorable ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent disabling for adjustment disorder with depressed mood have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9440 (2017). 

2.  The criteria for an initial rating in excess of 20 percent disabling for degenerative arthritis of the lumbar spine, with bilateral positive straight leg raise, have not been met for the period of June 23, 2011 to September 27, 2017.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017). 

3.  The criteria for an initial rating of 40 percent, but no greater, for degenerative arthritis of the lumbar spine, with bilateral positive straight leg raise, have been met for the period beginning September 28, 2017.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Disability Ratings:  Law and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

II.  Disability Rating:  Adjustment Disorder 

The Veteran's adjustment disorder is currently evaluated at 50 percent disabling.  38 C.F.R. § 4.130, Diagnostic Code 9440.  Under Diagnostic Code 9440, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.
 
A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.
 
A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration."  Id. at 117.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  

The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-5).  See 38 C.F.R. § 4.130. 

For purposes of considering the evidence in connection with the Veteran's adjustment disorder, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV) (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130. 

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5, and examinations conducted pursuant to the DSM-5 do not include GAF scores.  Although the Veteran's case was certified post-DSM-5, a majority of his treatment visits and evaluations were conducted prior to that time and therefore include a relevant GAF score.  The Board will consider these GAF scores in adjudicating the claim, as doing so is most advantageous to the Veteran in this case.

A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.
 
Per applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, not solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).

The Veteran's adjustment disorder does not cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As such, the Veteran's adjustment disorder does not approximate the criting for a rating in excess of 50 percent.  

The Veteran was afforded a VA examination in February 2013.  The Veteran reported symptoms of depressed mood and chronic sleep impairment.   The Veteran reported he gets along well with others and the examiner characterized his interpersonal relationships as good.  The mental status examination indicated that the Veteran was oriented, had intact judgement, his memory with within normal limits, and he did not have any delusions, hallucinations, or current or past suicidal ideation.  The examiner assigned a GAF score of 65.  The examiner found the Veteran had occupational or social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  

In December 2013, the Veteran submitted a VA Disability Benefits Questionnaire (DBQ) and additional two pages completed by a private psychologist.  The Veteran reported symptoms of anxiety, depressed mood, chronic sleep impairment, disturbances in motivation and mood, panic attacks more than once a week, difficulty adapting to stressful circumstances, including a work-like setting, persistent delusions or hallucinations, and neglect of personal appearance and hygiene.  The Veteran reported he works as a contract specialist, but that he was having difficulty, his work quality had declined, and he was on probation.  The mental status exam showed normal attention and concentration, difficulty remembering basic information, appropriate thought content, goal directed thought process, with reports of hallucinations, restricted affect, and suspicious and paranoid behavior.  The physician assigned a GAF score of 50.  

The private psychologist was of the opinion that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood.  The psychologist also stated that the Veteran would miss three days of work or more a month, would need to leave early 3 days or more a month, would not be able to stay focused more than 3 days a month for at least 7 hours of the 9 hour workday, and would react in a violent manner about once per month.   

The Veteran was afforded an additional VA examination in September 2017.  The report indicates symptoms of depressed mood, anxiety, flattened affect, and disturbances of motivation and mood.  The Veteran's mental status exam showed constricted affect, mildly anxious and dysphoric mood, intact short-term and long-term memory, with no suicidal ideation, and no abnormal thought content or process.  The examiner noted that the Veteran worked for insurance company as a contract specialist for the past 15 years, and during recent years he had arranged to work from home so he was able to lie down and rest his back on a periodic basis.  

The examiner stated that he could not assert that the Veteran's symptoms as likely as not prevent him from functioning adequately in the workplace.  In addition, the examiner characterized the Veteran's impairment as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

July 2012 VA treatment records indicate the Veteran reported no severe depression or suicidal or homicidal ideation, with no evidence of psychosis or a severe thought disorder.  VA treatment records from July 2013 show the Veteran reported sleep disturbances, little interest or pleasure in doing things, and depressed mood.  The mental status examination indicated the Veteran was oriented, well-groomed, with a calm mood and some memory lapse, but no thoughts or intent to harm himself or others.  June 2014 VA treatment records indicate the Veteran reported little interest or pleasure in doing things and depressed mood, but no thoughts or intent to harm himself or others.

The Board finds the February 2013 and September 2017 VA examinations and VA treatment records more probative because, collectively, they are more reflective of the Veteran's psychiatric symptoms and how these symptoms affect his social and occupational functioning.  The Board acknowledges the more severe symptoms identified in the in November 2013 private evaluation, but notes that these symptoms appear to be outliers as they are not reflected in the VA examinations or in any of the Veteran's treating records.  In addition, even considering the more severe symptoms, the Veteran has not exhibited occupational and social impairment approximating the criteria for a rating in excess of 50 percent, as discussed below.     

The Board finds the November 2013 private opinion that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood less probative as it is not supported by the collective evidence of record.  Although the Veteran reported difficulty working, he has maintained employment as a contract specialist.  The Veteran stated in his September 2017 VA examination that he had arranged to work from home to accommodate his back impairment, but he has maintained employment as a contract specialist.  The Veteran has been married for 18 years and lives with his wife and daughter.  Mental status examinations from VA treating records and examinations do not indicate impairment in judgement or thinking.   

After a thorough review of the evidence, it appears that although the symptoms associated with the Veteran's service-connected psychiatric disability have fluctuated in severity to some degree through the appeal period, they do not approximate the criteria for a rating in excess of 50 percent.  

While the Veteran has presented with some symptoms described in the criteria for 70 percent disability rating, namely neglect of personal appearance and hygiene as reported in the November 2013 private evaluation, this has not caused occupational and social impairment with deficiencies in most area, such as work, school, family relations, judgment, thinking, or mood.  The Board does not consider only the psychiatric symptoms a Veteran experiences, but how those symptoms impact his occupational and social impairment.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  As such, the mere presence of certain symptoms alone does not mandate a higher rating.  As noted above, the Veteran has been married 18 years, works as a contract specialist, and mental status examinations from VA treating records and VA examination do not indicate impairments in judgement or thinking.  Therefore, the record does not show the occupational and social impairment required for a 70 percent schedular rating.  

While the Veteran has presented with some symptoms described in the criteria for a 100 percent disability rating, these symptoms have not caused total occupational and social impairment.  Although the Veteran presented with persistent delusions and hallucinations on one occasion, his treating records and VA examinations have not endorsed any delusions or hallucinations.  As noted above, the Veteran has been married for 18 years and works as a contract specialist.  Therefore, the record does not show total occupational and social impairment, as required for the 100 percent schedular rating.

Based on the above evidence, the preponderance of evidence is against the assignment of a rating in excess of 50 percent disabling at any point during the appeal period.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

III.  Increased Rating:  Degenerative Arthritis of the Lumbar Spine 

Disabilities of the spine are rated under the under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) found at 38 C.F.R. § 4.71a.  
The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of injury or disease.  

The Veteran's degenerative arthritis of the lumbar spine is currently rating as 20 percent disabling for the entire period on appeal.  The General Formula provides that an evaluation of 20 percent rating is warranted for:  forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id. at Note (5). 

The General Formula directs raters that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the cervical spine is 340 degrees, and the normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes a 60 percent evaluation is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id. 

Note (1) states that for purposes of evaluations of intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  

Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with rating based on limitation of motion.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

The Veteran was afforded a VA examination in connection with his lumbar spine disability in November 2011.  Range of motion testing showed forward flexion to 60 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, and right and left rotation to 10 degrees.  The physical examination showed posture and gait within normal limits, steady walking, no weakness, normal muscle tone, no atrophy present in the limbs, positive bilateral straight leg raises, and no ankylosis of the thoracolumbar spine.  The examiner indicated joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The neurological examination showed no sensory deficits, no motor weakness, normal reflexes, and no signs of lumbar intervertebral disc syndrome.  

The Veteran reported stiffness and pain on examination and stated he was not able to stand or sit for extended periods of time.  At the time of pain, he reported he was not able to bend all the way or touch his toes.  The Veteran reported erectile dysfunction in relation to the spine condition, but stated he was able to achieve and maintain an erection.  The Veteran also reported bladder problems and stated that he urinates frequently at intervals of 5 times a day and 3 times a night, but does not experience incontinence.  The examiner addressed whether he had neurological abnormalities due to his spine disability and indicated that he did not have any signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  

VA treatment records dated 2012 to 2015 reflect the Veteran's complaints of ongoing back pain, as well as assessments of low back pain and muscle spasms.  The Veteran has consistently reported low back pain, worse with lifting and movement, to VA treating providers.   

The Veteran was afforded another VA examination for the lumbar spine in September 2017.  Range of motion testing after repetitive use showed forward flexion to 25 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 15 degrees.  The physical examination showed normal strength, no muscle atrophy, normal reflexes, normal sensation, negative bilateral straight leg raises, no radicular pain, no ankylosis of the spine, and no intervertebral disc syndrome. 

The Veteran reported he used a brace on a regular basis and that he uses a pillow or a device to sit upon during the day on a regular basis.  The Veteran reported he cannot play basketball, perform strenuous labor, and has pain with repetitive bending and stooping.  He also reported he can only stand for 30 minutes and then has to sit down, and he has to change positions throughout the day due to pain.  The Veteran stated that he works from home and takes frequent breaks due to back pain.  The Veteran also reported flare-ups at least 10 times a day that increase his pain from a 7 to a 10.  The examiner stated that he was unable to speculate based on the Veteran's subjective comments and lack of objective evidence as to Veteran's functional ability with flare-ups.   




A.  Prior to September 28, 2017

In considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran is not entitled to an initial evaluation in excess of 20 percent for his service-connected degenerative arthritis of the lumbar spine.  The VA examination does not show that the Veteran's range of motion satisfies the criteria for a rating higher than 20 percent.  Specifically, the November 2011 VA examination documented forward flexion to 60 degrees, and did not show that his total range of motion was limited to 120 degrees or less or that he has ankylosis.  VA treatment records do not indicate that the Veteran had a greater restriction of range of motion than found in the VA examination.   

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59, and the holdings in DeLuca and Mitchell.  However, an increased evaluation for the Veteran's service-connected degenerative arthritis of the lumbar spine is not warranted for the period prior to September 28, 2017, on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the 20 percent rating.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In addition, the Veteran did not specifically identify flare-ups of his disability prior to September 28, 2017.  

The Board acknowledges that the Veteran contends that his service-connected back disability warrants a higher evaluation.  In determining the actual degree of disability, however, contemporaneous medical records and an objective examination by a health professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinically significant symptoms and objectively measurable criteria, like range of motion.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  Therefore, for the period prior to September 28, 2017, an initial evaluation in excess of 20 percent is not warranted. 

The Board has also considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran did not report any incapacitating episodes as a result of his back pain during his VA treatment visits and his VA examinations.  In addition, the VA examiners did not observe any signs of intervertebral disc syndrome. 

The Board has considered whether separate compensable ratings are warranted for associated objective neurological abnormalities.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The Veteran's November 2011 VA examination showed no sensory deficits, no motor weakness, and normal reflexes.  

The Veteran endorsed bladder problems at the November 2011 VA examination.   However, the Veteran's symptoms do not warrant a separate rating for neurogenic bladder, which is rated as a voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7542 (2017).  The examiner considered the Veteran's reports but found that he did not have intervertebral disc syndrome and no chronic or permanent nerve root involvement.  Thus, the examiner considered his reports but found no that his back disability did not result in neurological abnormalities.    

For the period prior to September 28, 2017, the Veteran's level of disability most closely approximates the criteria for the 20 percent disability rating.  As the preponderance of the evidence is again assigning a rating in excess of 20 percent for the period prior to September 28, 2017, there is no reasonable doubt to be resolved.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

B.  As of September 28, 2017

In considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran is entitled to a rating for 40 percent disabled, but no higher, for his service-connected degenerative arthritis of the lumbar spine.  

A 40 percent rating is warranted because the Veteran's September 2017 VA examination indicated forward flexion of 25 degrees.  A higher rating is not warranted because the 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  The September 2017 VA examination found no evidence of ankylosis of the spine.  

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59, and the holdings in DeLuca and Mitchell.  However, an increased evaluation for the Veteran's service-connected degenerative arthritis of the lumbar spine is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran is evaluated at the highest rating available based on limitation of motion.  In addition, the Board notes that at the September 2017 VA examination the Veteran reported flare-ups of his disability, but the examiner declined to provide an opinion on the Veteran's functional ability during the flare-ups.  However, the Veteran's functional ability during flare-ups does not need to be evaluated in the current case as the Veteran is evaluated at the highest rating available based on limitation of motion and for a higher rating he would need to have ankyloses, which he does not.  .

The Board has also considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran did not report any incapacitating episodes as a result of his back pain during his VA treatment visits and his VA examinations.  In addition, the VA examiners did not observe any signs of intervertebral disc syndrome. 

The Board has considered whether separate compensable ratings are warranted for associated objective neurological abnormalities.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  As of September 28, 2017, the Veteran has not reported any neurological symptoms.  The September 2017 VA examination showed normal strength, sensation, and reflexes, with negative bilateral straight leg raises.  The examiner noted that the Veteran had increasing back pain with the straight leg raises, but no evidence of an increase in radicular symptoms.  As such, a compensable rating for associated objective neurological abnormalities is not warranted.  

For the period beginning September 28, 2017, the Veteran's level of disability more closely approximates the criteria for the 40 percent disability rating.  The preponderance of the evidence supports assigning a rating of 40 percent, but no higher, for the period beginning September 28, 2017.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

IV.  Extraschedular Consideration and Total Disability Rating Based on Individual Unemployability

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  In determining whether a referral for extraschedular evaluation is warranted, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

All symptoms and the level of disability resulting from the Veteran's adjustment disorder are contemplated by the non-exhaustive criteria found in the rating schedule, including depressed mood, difficulty sleeping, and reports of panic attacks, delusions, and hallucinations.  Neither the Veteran, nor his representative, has identified any symptoms not recognized by the rating criteria, or presented evidence showing how the rating criteria are inadequate. 

In addition, the Veteran's symptoms related to his degenerative arthritis of the lumbar spine are contemplated by the rating criteria.  The Veteran primarily complains that his degenerative arthritis of the lumbar spine disability is manifested by pain and limited range of motion and some neurological symptoms such as increased urinary frequency and positive straight leg raises.  These symptoms are contemplated by the rating criteria and therefore the schedular evaluations in this case are adequate.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, no further inquiry is required.  

Similarly, the Board recognizes that a claim for a total disability rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  It has not been shown or suggested that gainful employment is precluded due to the Veteran's disabilities.  Furthermore, the Veteran has not contended, and the evidence of record does not reflect, that he is unable to obtain or maintain his employment as a result of his disabilities.  Therefore, neither the Veteran nor the record has raised the question of unemployability due to service-connected disabilities.  No further discussion of a TDIU is necessary.


ORDER

A rating in excess of 50 percent for adjustment disorder is denied.  

A rating in excess of 20 percent, for the period prior to September 28, 2017, for degenerative arthritis of the lumbar spine, with bilateral positive straight leg raise, is denied. 

A rating for 40 percent, but no greater, for the period beginning September 28, 2017, for degenerative arthritis of the lumbar spine, with bilateral positive straight leg raise, is granted, subject to the regulations governing the disbursement of monetary benefits.  



____________________________________________
JAMES G. REINHART 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


